Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 07/05/2022, Applicant amended Claims 1-8, and argued against all objections and/or rejections previously set forth in the Office Action dated 04/05/2022.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-6 under 35 U.S.C. §101 are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleli et al. (hereinafter Hilleli): U.S. Patent Application Pub. No. 2021/0097502, in view of Shima: U.S. Patent Application Pub. No. 2017/0220997.
Claim 1:
Hilleli expressly discloses:
An information processing system comprising: 
5a collaborative work assisting system that assists collaborative work performable by a plurality of users operating respective user terminals of a plurality of user terminals (fig. 8; [0019][0020]: a virtual assistant for a collaborative work associated with the multiple user devices), 
the collaborative work assisting system including a first hardware processor, and a first hardware memory storing program instructions that cause the first hardware processor to: 10transmit an action item candidate based on statement data of a user from among the plurality of users to each user terminal of the plurality of user terminals ([0019][0020]: transmitting personalized action items based on statement data to each of the multiple user devices); and
Hilleli does not explicitly disclose:
the plurality of user terminals, each user terminal of the plurality of user terminals including a second hardware processor, and a second hardware memory storing program instructions that cause the second hardware processor to: register one or more task management tools, the one or more task management tolls including a scheduling tool; receive a plurality of action item candidates including the action item candidate from the collaboration work assisting system.
Shima, however, further teaches:
the plurality of user terminals, each user terminal of the plurality of user terminals including a second hardware processor, and a second hardware memory storing program instructions that cause the second hardware processor to:  register one or more task management tools, the one or more task management tolls including a scheduling tool (fig. 12: registering a scheduling tool, such as calendar); receive a plurality of action item candidates including the action item candidate from the collaboration work assisting system (fig. 3; [0050]-[0052] [0105]: receiving multiple action item candidates from a conference support system).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Hilleli to include: the plurality of user terminals, each user terminal of the plurality of user terminals including a second hardware processor, and a second hardware memory storing program instructions that cause the second hardware processor to:  register one or more task management tools, the one or more task management tolls including a scheduling tool; receive a plurality of action item candidates including the action item candidate from the collaboration work assisting system, for the purpose of managing the progress of a conference in order to reduce the load of cumbersome operations such as time adjustment, as taught in Shima.
Shima further teaches:
display, on a display, the received plurality of action item candidates, and a screen for 15receiving a registration request to register a selected action item from among the action item candidates, a particular execution person who will execute the selected action item, and a due date of the selected action item (fig. 12; [0177][0178]: presenting a list of action items to be inputted from a pull-down menu including a selected action item candidate, a particular person in charge, and a due date of the selected action item).
receive a registration operation that requests registering of the selected action item, the particular execution person who will execute the selected action item, and the 20 due date of the selected action item (fig. 17: inputting the selected action item, the person in charge, and the due date of the selected action item);
request an action item management server for managing one or more action items, to register the selected action item, the particular execution person who will execute the selected action item, and the due date of the selected action item in response to receiving the registration operation of the selected action item (fig. 17;[0180]-[0183]: requesting to register the selected action item, the person in charge, and the due date of the selected action item );
receive a selection of a task management tool from among the one or more registered task management tools, the selected task management tool being a transfer destination of the selected action item (figs. 12 & 17: receiving a scheduling tool for the selected action item); and display the selected action item positioned on a display element corresponding to the due date of the selected action item, in a case where the selected task management tool is the scheduling tool (figs. 12 & 17: presenting the selected action item positioned on a due date of a calendar).


Hilleli in view of Shima further teaches:
Claim 2. The information processing system according to claim 1, wherein the program instructions further cause the first hardware processor to: detect the action item candidate based on the statement data including voice-text data converted from voice data spoken by the user or text data 30input by the user (Hilleli- [0023]-[0025]: detecting the action item based on the statement including via speech-to-text technology).  
Claim 3. The information processing system according to claim 2, 65Client Ref. No FN202004546 wherein the program instructions further cause the first hardware processor to: perform morphological analysis on the statement data of the one or more users to detect particular statement data of one sentence of the one or more users including a combination of at least two elements probably indicating a content of the selected 5action item, the particular execution person who will execute the selected action item, and the due date of the selected action item as the action item candidate (Hilleli- [0077]-[0080]: performing semantic and syntactic analysis on the statement data indicating the content of the action item, a person’s profile, and due dates for action items).  
Claim 4. The information processing system according to claim 2, wherein the program instructions further cause the first hardware processor to: detect the 10action item candidate from the statement data input by the one or more users by applying a learning model that is learned by performing a machine-learning to detect the action item candidate from the statement data input by the one or more users, and wherein the learning model is updated by performing the machine learning based on a result of whether or not the detected action item candidate is registered in the 15action item management server and a result of whether or not a not-detected action item candidate is registered in the action item management server (Hilleli- [0057][0058]: performing a machine learning to detect the action item candidate and updated with a new incoming dataset).  
Claim 5. The information processing system according to claim 1, wherein the program instructions further cause the second hardware processor to: refer to a data table to select 20at least one of a speaker of the action item candidate, an upper-level authority person who has participated a group assisting the collaboration work, or an organizer of the group, each being a target of receiving the registration request, and instruct the display to display a screen for receiving the registration request of the at least one of the speaker of 25the action item candidate, the upper-level authority person who has participated the group assisting the collaboration work, or the organizer of the group (Hilleli- [0022]-[0024]: determining action items based on a speaker’s language style, role, or historical patterns).  
Claim 6. The information processing system according to claim 1, wherein the program instructions further cause the second hardware processor to: receive information 30indicating whether or not the registered selected action item is completed from the action item management server, and display, on the display, the information indicating 66Client Ref. No FN202004546 whether the selected action item is completed at the action item management server (Hilleli- [0052][0059][0121][0124]: displaying information to indicate whether the action item is completed).



Claims 7 and 8:
The subject matter recited in each of Claims 7 and 8 corresponds to the subject matter recited in Claim 1.  Thus Hilleli in view of Shima discloses every limitation of Claims 7 and 8, as indicated in the above rejections for Claim 1.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-8 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177